                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                           8:18CV18

      vs.
                                                         ORDER
$58,080.00 IN UNITED STATES
CURRENCY,

                   Defendant.


      As to Defaulted Defendants Remy Ramone Perry, Zachary Dafante Smith,
and Yvette Villacorta,


      IT IS ORDERED that on or before December 7, 2018,


      1)      The government shall advise the court as to whether a final
judgment is appropriate as to the entire case, including the pro se defaulted
defendants.


      2)      The clerk shall mail a copy of this order to the pro se defaulted
defendants.


      November 26, 2018.


                                           BY THE COURT:

                                           s/ Cheryl R. Zwart
                                           United States Magistrate Judge
